                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division
                                                                                 , U.S. DISTRICT COURT
                                                                                  RICHMOND VA
UNITED STATES OF AMERICA,

v.                                                        Criminal No. 3:11CR212

WILLIAM LANGLEY, JR.,

      Petitioner.

                                  MEMORANDUM OPINION

      William    Langley,         Jr.,     a    federal    inmate     proceeding       with

counsel, filed this 28 U.S.C. § 2255 Motion ("§ 2255 Motion," ECF

No.   141)   arguing that his convictions and sentences are invalid

under Johnson v.          United States,         135 S.      Ct.    2551    (2015).     The

Government initially filed a Motion to Dismiss the§ 2255 Motion

contending      that      it     is    barred     by   the    relevant       statute      of

limitations.         (ECF No.         147-2.)     Thereafter,       the Court ordered

further briefing.         In its most recent Supplemental Memorandum, the

Government     now     argues     that    Langley's       claim     lacks   merit.     (ECF

No. 165.)     For the reasons set out below, the§ 2255 Motion will

be granted and Count Two and its corresponding sentence will be

vacated.


                     I.    FACTUAL AND PROCEDURAL HISTORY

      A grand     jury         returned    a    three-count        Indictment    charging

Langley with conspiracy to commit robbery affecting commerce,                             in

violation of 18 U.S.C. §§ 1951(a)                ("conspiracy to commit Hobbs Act

robbery")    (Count One); use and discharge firearm during a crime of
violence causing death of another,                 to wit:       "Overt Act 3 of the

Conspiracy    alleged     in       Count   One,"    in       violation    of   18   U.S. C.

§ 924(c) (1) (A), 924(j), and 2 (Count Two); and possessing a firearm

in furtherance of a crime of violence as alleged in Count One, in

violation    of   18   U.S.C.       § 924 (c)   and      2    (Count   Three).       (Sec.

Superseding Indictment 1-7, ECF No. 39.)

       On March 2, 2012, Langley pled guilty to Counts One and Two

and the Government agreed to dismiss Count Three.                        (Plea Agreement

~~   1, 12 ECF No. 50.)    On July 3, 2012, the Court sentenced Langley

to 240 months of imprisonment on Count One and life imprisonment

on Count Two, to run concurrently.              (J. 2, ECF No. 87.)

       On June 21,     2016,   1   Langley filed this§ 2255 Motion arguing

that his conviction under 18 U.S.C. § 924(c) in Count Two must be

vacated because of        the      Supreme Court's           decision in       Johnson   v.

United States, 135 S. Ct. 2551 (2015).                   Thereafter, the Government

moved to dismiss, arguing that the§ 2255 Motion is barred by the

relevant statute of limitations.




       1
       Langley initially filed this§ 2255 Motion with the United
States Court of Appeals for the Fourth Circuit.    (ECF No. 134-2.)
The Proposed§ 2255 Motion that Langley submitted to the Fourth
Circuit reflects Jun 21, 2016 as the date that Langley placed his
§ 2255 Motion in the prison mailing system.     (ECF No. 134-2, at
12.) Langley then appears to have resubmitted the same § 2255
Motion to this Court (ECF No. 141, at 12.)    The Court deems the
§ 2255 Motion filed as of this date.   Houston v. Lack, 4 87 U.S.
266, 276 (1988).
                                            2
                               II. ANALYSIS

      A.    Johnson and Progeny

      In Johnson, the Supreme Court held "that imposing an increased

sentence under the residual clause of the Armed Career Criminal

Act   [("ACCA")]    violates   the   Constitution's       guarantee    of   due

process," 135 S. Ct. at 2563,        because the Residual Clause of the

ACCA, 18 U.S.C. § 924(e) (2) (B) (ii), defined "violent felony" in an

unconstitutionally vague manner for the reason that the Residual

Clause encompassed "conduct that presents a serious potential risk

of physical injury to another," which defied clear definition.

Id.   at 2557-58    (citation omitted).       Subsequently,      in Welch v.

United States, 136 S. Ct. 1257 (2016), the Supreme Court held that

"Johnson announced a substantive rule [of law] that has retroactive

effect in cases on collateral review."            Id. at 1268.

      In his   §   2255 Motion,    Langley asserts that after Johnson,

conspiracy to commit Hobbs Act robbery can no longer qualify as a

crime of violence under 18 U.S.C. § 924(c) (3), and thus, that his

conviction under Count Two must be vacated.              As explained below,

recent decisions from the Supreme Court and the Fourth Circuit

support    Langley's   challenge     to   Count    Two   where   his   firearm

conviction was predicated upon conspiracy to commit Hobbs Act

robbery.

      Title 18 U.S.C. section 924(c) (1) (A) provides for consecutive

periods of imprisonment when a defendant uses or carries a firearm


                                      3
in furtherance of a crime of violence.                           The baseline additional

period of imprisonment is five years.                    18 U.S.C. § 924(c) (1) (A) (i).

If the defendant brandishes the firearm, the additional period of

imprisonment           increases        to     at      least      seven        years.            Id.

§ 924(c) (1) (A) (ii).           And, if the defendant discharges the firearm,

the additional period of imprisonment increases to at least ten

years.      Id.   §    924 (c) (1) (A) (iii).

      At the time of Langley's convictions, the United States could

demonstrate       that      an    underlying         offense    constitutes         a    crime    of

violence     if       it   established       that      the   offense      is    a   felony       and

satisfies one of two requirements.                      Namely, the statute defined a

crime of violence as any felony:

       (A)  [that] has as an element the use, attempted use, or
      threatened use of physical force against the person or
      property of another [(the "Force Clause")], or

      ( Bl that by its nature, involves a substantial risk
      that physical force against the person or property of
      another may be used in the course of committing the
      offense [(the "Residual Clause")].


Id.   §   924 (c) (3).           The   Supreme       Court     recently    invalidated the

Residual Clause.            United States v.            Davis,    139 S. Ct.            2319,   2336

(2019)      (holding        that       "§    924(c) (3) (B)       is   unconstitutionally

vague") .

      A defendant           is    guilty of Hobbs Act             robbery      if       he or    she

"obstructs,       delays,        or affects commerce or the movement of any

article or commodity in commerce, by robbery                              . or attempts or


                                                 4
conspires so to do .
                                     ,,                                    That statute
                                               18 U.S.C.   §   1951(a).

defines "robbery" as

        the unlawful taking or obtaining of personal property
        from the person or in the presence of another, against
        his [or her) will, by means of actual or threatened
        force, or violence, or fear of injury, immediate or
        future, to his [or her] person or property, or property
        in his [or her] custody or possession, or the person or
        property of a relative or member of his [or her] family
        or of anyone in his [or her] company at the time of the
        taking or obtaining.

Id.    §    1951(b) (1).     The Fourth Circuit recently determined that

conspiracy to commit Hobbs Act robbery fails to satisfy the Force

Clause.        See United States v. Simms, 914 F.3d 229 (4th Cir. 2019).

In Simms, the defendant pled guilty to conspiracy to commit Hobbs

Act robbery and to brandishing a firearm during and in relation to

a     "crime    of    violence,"   but         later    challenged   his    brandishing

conviction on the theory that Hobbs Act conspiracy could not be

considered a "crime of violence" under 18 U.S.C. § 924(c) (3).                      914

F. 3d at 232-33.           Initially,      the parties and the Fourth Circuit

agreed that,

        conspiracy to    commit   Hobbs Act    robbery-does  not
        categorically qualify as a crime of violence under the
        [Force Clause], as the United States now concedes. This
        is so because to convict a defendant of this offense,
        the Government must prove only that the defendant agreed
        with another to commit actions that, if realized, would
        violate the Hobbs Act.     Such an agreement does not
        invariably require the actual, attempted, or threatened
        use of physical force.

Id.    at    233-34     (citations        to    the    parties'   material    omitted).

Thereafter, the Fourth Circuit concluded that the Residual Clause


                                                5
of§ 924(c) is void for vagueness.              Id. at 236; accord Davis, 139

S. Ct. at 2336 (holding that"§ 924(c) (3) (B) is unconstitutionally

vague") .

       B.     The Government's         Abandoned    Statute     Of   Limitations
              Argument

       Initially, the Government filed a Motion to Dismiss the§ 2255

Motion contending that it is barred by the relevant statute of

limitations.2          However,   it    appears    that   the   Government   has

abandoned     this     argument   in   its   Supplemental Memorandum. 3      The

Government's decision not to pursue this defense is wise because


     2 Section 101 of the Antiterrorism and Effective Death Penalty
Act ( "AEDPA") amended 28 U.S. C. § 2255 to establish a one-year
period of limitation for the filing of a § 2255 Motion.          As
pertinent here, 28 U.S.C. § 2255(f) now reads:

       (f)    A 1-year period of limitation shall apply to a
              motion under this section.   The limitation period
              shall run from the latest of-
              (1)  the date on which the judgment of
                   conviction becomes final;

              (3)    the date on which the right asserted was
                     initially recognized by the Supreme
                     Court, if that right has been newly
                     recognized by the Supreme Court and made
                     retroactively applicable to cases on
                     collateral review . . . .

28   u.s.c.   § 2255   (f).

       3
       The Court directed the Government to file supplemental
briefing in light of the Fourth Circuit's decision in Simms. The
Government then sought a stay until the Supreme Court announced
its decision Davis.    When the Government eventually filed its
Supplemental Memorandum, although it raised a number of procedural
defenses, it did not renew the argument that the§ 22255 Motion
was barred by the statute of limitations.

                                         6
it seems that Davis announced a new rule of constitutional law

retroactively applicable to cases on collateral review which would

entitle Langley to a belated commencement of the limitation period

under        28   U.S.C.    §     2255(f) (3) . 4        Because   the      Government      has

abandoned its statute of limitation argument, the Court will not

address it further.

        C.        Count Two Must Be Vacated

        As discussed, according to the explicit ruling of Simms, the

conspiracy to commit Hobbs Act robbery charged in Count One cannot

serve as valid predicate crime of violence for the§ 924(c) charge

in Count Two.          Thus, Count Two must be vacated.

        The       Government          argues    that,     "[b]ecause        Count   Two     was

expressly predicated on the substantive Hobbs Act robbery, which

remains a valid predicate under the force clause, Davis and Simms

provide no basis            for       relief."       (Supp'l Mem.      1,    ECF No.      165.)

However,          Langley       was     not    charged     with,   nor       convicted      of,

substantive Hobbs Act robbery.                   Presumably, the Government intends




        4
       This provision delays the commencement of the limitation
period until "the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable
to cases on collateral review."      28 U.S. C. § 2255 ( f) ( 3) . The
Supreme Court makes a case retroactive on collateral review through
a single express holding or by multiple cases "if the holdings in
those cases necessarily dictate the retroactivity of the new rule."
Tyler v. Cain, 533 U.S. 656, 666 (2001). Welch, which held Johnson
to be a new rule and retroactive, "logically permit[s] no other
conclusion than that the rule [in Davis] is retroactive." Id. at
669 (O'Connor, J. concurring).
                                                 7
to argue that because Count One contained specific overt acts in

furtherance of the conspiracy, Langley committed a substantive act

of Hobbs Act robbery.        See id. at 2, 4.    The Government points to

no authority that would support this position.          The fact remains

that Count Two was predicated on Count One which charged conspiracy

to commit Hobbs Act robbery.       Although the Government perhaps could

have charged Langley with substantive Hobbs Act robbery for overt

acts described in Count One, the fact remains that they did not.

Thus, the Government's argument is unavailing.

     In light of Davis's invalidation of the Residual Clause and

the Fourth Circuit's determination in Simms that conspiracy to

commit Hobbs Act robbery is not a valid predicate violent felony

under the Force Clause,         Langley's conviction in Count Two and

resulting life sentence is no longer valid.        Accordingly, Langley's

conviction on Count Two will be vacated.


                               III. CONCLUSION

      The Government's Motion to Dismiss (ECF No. 147-2) will be

denied.   The   §   2255 Motion (ECF No. 141) will be granted.   Langley's

conviction and sentence on Count Two will be vacated.              Within

fourteen days of the date of entry hereof,           the parties will be

directed to file their position as to whether the Court needs to




                                      8
conduct     a   full   resentencing   or   may   simply    enter   a   corrected

judgment.

     The Clerk is directed to send a              copy of this Memorandum

Opinion to Langley and counsel of record.


                                                          Isl
                                      Robert E. Payne          •
Date:~~~                              Senior United States District Judge
Richmond, Virginia        I
